  Case 17-25756         Doc 40     Filed 04/15/19 Entered 04/15/19 14:39:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-25756
         ANGELO R MARTIN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/28/2017.

         2) The plan was confirmed on 10/16/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 04/04/2019.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-25756       Doc 40        Filed 04/15/19 Entered 04/15/19 14:39:16                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $6,701.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $6,701.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $306.81
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,306.81

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ATHLETEX PHYSICAL THERAPY        Unsecured          87.19           NA              NA            0.00       0.00
CAVALRY SPV I                    Unsecured            NA       1,123.74        1,123.74           0.00       0.00
CHARLES AMENTA III MD            Unsecured          35.00           NA              NA            0.00       0.00
CHASE CARD MEMBER SERVICE        Unsecured         450.00           NA              NA            0.00       0.00
CHRISTIAN COMMUNITY HEALTH CT    Unsecured          87.60           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,491.35       2,999.33        2,999.33           0.00       0.00
COMMONWEALTH EDISON              Unsecured         350.07        350.07          350.07           0.00       0.00
Convergent Outsourcing           Unsecured         499.48           NA              NA            0.00       0.00
DEBT RECOVERY SOLUTION           Unsecured      1,016.81            NA              NA            0.00       0.00
DIRECTV                          Unsecured         514.60           NA              NA            0.00       0.00
DISCOVER BANK                    Unsecured         154.00      1,416.71        1,416.71           0.00       0.00
FIRST MIDWEST BANK               Unsecured           0.00           NA              NA            0.00       0.00
FIRST NATIONAL CREDIT CARD       Unsecured           0.00           NA              NA            0.00       0.00
GATEWAY ONE LENDING & FINANCE    Secured              NA            NA           355.18        355.18      87.48
GATEWAY ONE LENDING & FINANCE    Unsecured      2,228.00     11,829.16        11,829.16           0.00       0.00
GATEWAY ONE LENDING & FINANCE    Secured        8,475.00     10,712.73             0.00           0.00       0.00
HUMANA INSURANCE CO              Unsecured          47.22           NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SER          Unsecured          67.34           NA              NA            0.00       0.00
JACKSON PARK HOSPITAL            Unsecured          75.00           NA              NA            0.00       0.00
LANDMARK CU                      Secured        8,175.00     13,235.21        13,235.21      1,079.55     871.98
LANDMARK CU                      Unsecured      5,385.00            NA              NA            0.00       0.00
LAVENITA MARTIN                  Priority             NA       8,500.23        8,500.23           0.00       0.00
MARTIN G LUKEN III               Unsecured          35.92           NA              NA            0.00       0.00
MCHENRY LABORATORY SVC           Unsecured          29.00           NA              NA            0.00       0.00
ONEMAIN                          Unsecured           0.00           NA              NA            0.00       0.00
ONEMAIN                          Unsecured           0.00           NA              NA            0.00       0.00
ONEMAIN FINANCIAL                Unsecured     10,266.00     10,220.10        10,220.10           0.00       0.00
OPEN MRI OF OLYMPIA FIELDS       Unsecured         150.00           NA              NA            0.00       0.00
Penn Credit                      Unsecured           0.00           NA              NA            0.00       0.00
RECEIVABLES PERFORMANCE          Unsecured         510.37           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-25756       Doc 40     Filed 04/15/19 Entered 04/15/19 14:39:16                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal        Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid           Paid
RK/RESIDENCE                  Unsecured           0.00             NA           NA             0.00         0.00
STATE COLLECTION SERVICE      Unsecured          75.00             NA           NA             0.00         0.00
UNIVERSITY OF IL HOSPITAL     Unsecured          36.58             NA           NA             0.00         0.00
VERIZON                       Unsecured            NA           590.35       590.35            0.00         0.00
WESTLAKE FINANCIAL SERVICES   Unsecured           0.00             NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                 $0.00                   $0.00
      Mortgage Arrearage                                  $0.00                 $0.00                   $0.00
      Debt Secured by Vehicle                        $13,235.21             $1,079.55                 $871.98
      All Other Secured                                 $355.18               $355.18                  $87.48
TOTAL SECURED:                                       $13,590.39             $1,434.73                 $959.46

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00                $0.00
       Domestic Support Ongoing                              $0.00                 $0.00                $0.00
       All Other Priority                                $8,500.23                 $0.00                $0.00
TOTAL PRIORITY:                                          $8,500.23                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $28,529.46                    $0.00                $0.00


Disbursements:

       Expenses of Administration                             $4,306.81
       Disbursements to Creditors                             $2,394.19

TOTAL DISBURSEMENTS :                                                                          $6,701.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-25756         Doc 40      Filed 04/15/19 Entered 04/15/19 14:39:16                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/15/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
